Exhibit 99.1 3rd Quarter, 2013 Earnings Call 07-Nov-2013 CORPORATE PARTICIPANTS Ramses M. Erdtmann SVP-Investor Relations, Administration, Pharmacyclics, Inc. Robert W. Duggan Chairman & Chief Executive Officer, Pharmacyclics, Inc. Manmeet Singh Soni ExecutiveVice President-Finance, Pharmacyclics, Inc. Jesse McGreivy MD Chief Medical Officer, Pharmacyclics, Inc. Betty Chang Vice President-Research & Biology, Pharmacyclics, Inc. Urte Gayko Senior Vice President-Regulatory, Pharmacyclics, Inc. Maria Fardis, PhD, MBA Chief of Oncology Operations and Alliances OTHER PARTICIPANTS Brian P. Skorney Analyst, Robert W. Baird & Co. Equity Capital Markets Whitney G. Ijem Analyst, JPMorgan Securities LLC 1 Alan Carr Analyst, Needham & Co. LLC Jason D. Kantor Analyst, Credit Suisse Securities (USA) LLC (Broker) Katherine Xu Analyst, William Blair & Co. LLC Geoffrey Craig Porges Analyst, Sanford C. Bernstein & Co. LLC Michael J. Yee Analyst, RBC Capital Markets LLC Navdeep Singh Analyst, Goldman Sachs & Co. Joel D. Sendek Analyst, Stifel, Nicolaus & Co., Inc. Michael G. King Analyst, JMP Securities LLC Howard Liang Analyst, Leerink Swann LLC Matthew J. Andrews Analyst, Wells Fargo Securities LLC 2 Operator: Good day, ladies and gentlemen, and welcome to the Pharmacyclics Third Quarter 2013 Earnings Conference Call. At this time, all participants are in a listen-only mode. Later we will conduct a question-and-answer session and instructions will be given at that time. [Operator Instructions] As a reminder, today's conference is being recorded. I would now like to turn the call over to Ramses Erdtmann. Ramses M. Erdtmann SVP-Investor Relations, Education & Training, Pharmacyclics, Inc. Thank you, operator, and welcome to our third quarter 2013 earnings conference call. We had experienced technical difficulties with file – with actually press releasing our earnings announcement earlier today, we filed our 8-K in the meantime, you may have seen it across the wire. I apologize for this delay. The press release will come out momentarily. I'll start the call, and we just go ahead with the call. With me on the call is our entire executive team who will give prepared remarks from our CEO, Bob Duggan; our Executive Vice President of Finance, Manmeet Soni; our CMO, Dr. Jesse McGreivy and our Vice President of Research Biology, Dr. Betty Chang. Before we start, let me remind you that this non-confidential presentation contains forward-looking statements about the business prospects of Pharmacyclics including expectations regarding Pharmacyclics' financial performance commercial products and potential future products in different areas of therapeutic research and development. Results may differ materially depending on the progress of Pharmacyclics' product program, actions of regulatory authorities available with capital future actions in the pharmaceutical market and developments by competitors and those factors detailed in Pharmacyclics filings with the SEC, such as the 10-Q, 10-K and 8-K reports. I would now like to turn this call over to our CEO, Bob Duggan. Bob? Robert W. Duggan Chairman & Chief Executive
